UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2012 Semiannual Report to Shareholders DWS RREEF Real Estate Securities Fund Contents 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 22 Notes to Financial Statements 31 Information About Your Fund's Expenses 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2012 (Unaudited) Average Annual Total Returns as of 6/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % S&P 500® Index+ % MSCI US REIT Index++ % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % S&P 500® Index+ % MSCI US REIT Index++ % No Sales Charges Class R % Class S % Institutional Class % S&P 500® Index+ % MSCI US REIT Index++ % ‡ Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 0.98%, 1.80%, 1.70%, 1.24%, 0.74% and 0.61% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. On September 3, 2002, the Fund's original share class, RREEF Class A shares, was redesignated Institutional Class. In addition, the Fund began offering additional classes of shares, namely, Class A, B and C shares. Returns shown for Class A, B and C shares for the period prior to their inception on September 3, 2002, Class R prior to its inception on October 1, 2003 and Class S prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the DWS RREEF Real Estate Securities Fund during such period, and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++ The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 6/30/12 $ 12/31/11 $ Distribution Information: Six Months as of 6/30/12: Income Dividends $ Morningstar Rankings — Real Estate Funds Category as of 6/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 54 3-Year 79 of 37 5-Year 88 of 44 Class B 1-Year of 68 3-Year of 57 5-Year of 64 Class C 1-Year of 66 3-Year of 53 5-Year of 63 Class R 1-Year of 62 3-Year 90 of 42 5-Year 97 of 49 Class S 1-Year of 47 3-Year 65 of 30 5-Year 69 of 35 Institutional Class 1-Year of 43 3-Year 51 of 24 5-Year 62 of 31 10-Year 23 of 21 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team Jerry W. Ehlinger, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2004. • Joined RREEF, Deutsche Asset Management, Inc. in 2004; previously has worked as a Senior Vice President at Heitman Real Estate Investment Management from 2000-2004. • Prior to that, Senior Research Associate at Morgan Stanley Asset Management from 1996-2000. • Over 15 years of investment industry experience. • BA, University of Wisconsin — Whitewater; MS, University of Wisconsin — Madison. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2004. • Joined RREEF and Deutsche Asset Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004 and Managing Director of RREEF from 1996-March 2004 and Deutsche Asset Management from 2002-March 2004. • Chief Investment Officer of RREEF Real Estate Securities with over 15 years of investment industry experience. • BS, University of Southern California. John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. • Joined RREEF in 1997, Deutsche Asset Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. • Global Head of RREEF Real Estate Securities with over 20 years of investment industry experience. • BA,Wabash College; MBA, Indiana University. Portfolio Summary(Unaudited) Ten Largest Equity Holdings at June 30, 2012 (48.1% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 12.7% 2. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers 6.3% 3. Boston Properties, Inc. Owner, manager and developer of commercial and industrial real estate 5.8% 4. Ventas, Inc. Owns and leases long-term health care facilities 3.8% 5. Camden Property Trust Owner and manager of multifamily residential apartment communities 3.8% 6. Federal Realty Investment Trust Owner, manager, developer and redevelopment of prime community and neighborhood shopping centers 3.5% 7. Public Storage Owner and operator of personal and business mini-warehouses 3.3% 8. Douglas Emmett, Inc. Owner and operator of high-quality office and multifamily assets 3.0% 9. BRE Properties, Inc. Owner of income-producing properties and mortgages 3.0% 10. Equity Residential Owner, operator and developer of multifamily properties 2.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 37 for contact information. Investment Portfolio as of June 30, 2012 (Unaudited) Shares Value ($) Common Stocks 98.8% Real Estate Investments Trust ("REITs") 98.8% Apartments 17.6% Apartment Investment & Management Co. "A" (a) AvalonBay Communities, Inc. (a) BRE Properties, Inc. (a) Camden Property Trust Education Realty Trust, Inc. Equity Residential (a) Home Properties, Inc. UDR, Inc. Diversified 9.7% Colonial Properties Trust (a) Duke Realty Corp. (a) DuPont Fabros Technology, Inc. (a) PS Business Parks, Inc. (a) Retail Properties of America, Inc. "A" (a) Vornado Realty Trust (a) Washington Real Estate Investment Trust (a) Health Care 14.8% Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. (a) LTC Properties, Inc. (a) Senior Housing Properties Trust Ventas, Inc. Hotels 6.2% Chesapeake Lodging Trust (a) Hospitality Properties Trust Host Hotels & Resorts, Inc. (a) LaSalle Hotel Properties (a) Pebblebrook Hotel Trust (a) Strategic Hotels & Resorts, Inc.* Sunstone Hotel Investors, Inc.* (a) Industrial 1.6% First Potomac Realty Trust (a) Prologis, Inc. (a) Manufactured Homes 1.0% Equity Lifestyle Properties, Inc. Office 13.1% Boston Properties, Inc. (a) Douglas Emmett, Inc. (a) Kilroy Realty Corp. (a) SL Green Realty Corp. (a) Regional Malls 18.2% General Growth Properties, Inc. (a) Glimcher Realty Trust Pennsylvania Real Estate Investment Trust (a) Simon Property Group, Inc. (a) Taubman Centers, Inc. (a) Shopping Centers 9.5% Alexander's, Inc. (a) DDR Corp. (a) Federal Realty Investment Trust (a) Kimco Realty Corp. (a) Regency Centers Corp. Specialty Services 1.0% Entertainment Properties Trust (a) Storage 6.1% CubeSmart (a) Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $1,185,916,345) Securities Lending Collateral 40.2% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $579,359,876) Cash Equivalents 1.0% Central Cash Management Fund, 0.14% (b) (Cost $14,672,309) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,779,948,530)+ Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $1,796,649,779. At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $222,828,817. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $241,078,711 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $18,249,894. (a) All or a portion of these securities were on loan amounting to $581,036,198. In addition, included in other assets and liabilities, net is a pending sale, amounting to $706,569, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2012 amounted to $581,742,767, which is 40.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
